Title: To George Washington from Samuel Allinson, 19 April 1780
From: Allinson, Samuel
To: Washington, George


          
            Respected Friend
            Burl[ingto]n [N.J.] 19th 4th Mo: 1780.
          
          Thy Letter of the 10th Inst: inclosing one for the Commandg Officer of Major Lees light Horse I received the 17th and can do no less than acknowledge thy kindness & attention to the representation made to thee of the abuses done me by Lt Kearns. The “abhorrence which thou

expressest of every violence done to the inhabitants” correspond with the respectable character which I have ever hear’d of thee.
          Thou mayst be surprised, after thus putting the offender in my Power, that I should rather forgive the injury than punish the offence, yet so it is, not from any doubts or fears of success, that finding it most consistent with the sentiments of some of my Friends, and that difficulties of a religious nature would be likely to attend a prosecution I have waived any thing of that kind, and aquainted Major Lee of it, tho’ I am, and, plainly see, shall be much censured for it by many of the most respectable people in the Govt: I should gladly give thee my reasons at large but fear it would trespass too much on thy time.
          It seems necessary however to mention, that Jas Kinsey at my request delivered thy Letter to Major Lee; some time was given for Lt Kearns to consider of the matter, in hopes for his own sake as well as the good of others, that an intimation might have come from him of an amicable nature, which was all I ever wish’d for; attempts were very speedily made to obstruct my proceeding any way, by endeavoring to villify me with being an Enemy to my country, which one of the officers, who was a Stranger to me, the Justice told me offered to make affidavit of, signifying that I had never taken the Tests, and therefore could have no right to Justice any way until I had done it. Major Lee intimated his suspension of the matter, or right of doing it, until a representation which he said Lt Kearns had sent to thee was hear’d, in which, he told me; I am charged with mal-treatment of a Virga Officer, who it is said was wounded in the Battle of Brandywine, signifying that I had refused him admittance in a faint condition, by which he lay at my door sevl Hours in the sun until he was near dead, and was at last forced in. The truth of the facts is, the Officer was Captn Reid, he had recover’d of his wound but was taken ill of a Fever, had Quarters in Burln but Coll Beufort thinking them too confined solicited me to let him be brot to my House for the sake of better air &c., this I declined, for several strong reasons, in a quiet manner, but he resolving to send him, (which he afterwards did totally contrary to the billeting Law) we put a bed into the most suitable & best room in the house below stay’rs, where no one had ever been, and prepared it for him; he was brot when both myself & Wife were from home & not the least opposition was made by my housekeeper that I know or ever heard of, how therefore so black a calumny cou’d be now hatch’d agst me is amazing; but the reason was obvious, the Justice was to be prevailed on to tender me the Tests as a dangerous and disaffected person (of which I am perswaded no person who knows me ever suspected me, tho’, for religious reasons I, with many other reputable people, wish to be excused from taking them) and Genl Washington was to be prejudiced agst me. It was not expected

that the Captn would have lived many days; at my return I visited him, and pittying his condition, finding him much neglected, tho’ it was not desired of me, I administred to his necessities many little things, which in his situation were of importance & believe I was the probable means of saving his Life; he stay’d some time after his recovery & I never gave or received from him an unhandsom Word.
          Thus instead of acknowledging an Act of unprovoked Violence, or being ready quietly to submit to the free Current of civil or military Justice, if called upon, great industry was immediately used by divers officers to obstruct its course and evade its operation by endeavoring to bring me into difficulty (altho’ no Law requireing the Tests of a suitor) adding calumny to Violence, and to persecute with Fine or imprisonment a Man, whose life is, (excuse me for saying), I hope, as irreproachably sober & Virtuous as most, simply because he had been notoriously abused by an Officer, and had at least fortitude enough truly to represent it to thee, under a hope, that, for the sake of others as much or more than myself, it might produce thy Orders to stay & prevent the Grievances complained of in future, which was the only aim I had, and wch perhaps I might more clearly have expressed. I have shown the Major the Letter to me, expressing thy “abhorrence of violence to the inhabitants.” The facts I have mentioned are too notorious to be denied here, whatever they may be in a Letter at the distance of Morristown, and yet so high are some of those Men, who ought to keep & promote civil peace & good order that J. Kinsey as my Friend in this matter has been very cavalierly treated for his accompanying me as a Witness or a Guard to support me from being singly crushed, with as innocent & just a cause as ever existed. I can acct for such conduct no otherwise than by a supposition that if abuses already commited & the abused persons can be thus silenced nothing will oppose even greater outrages; but Genl Washington is left to his own reflections—He will, I hope, excuse me for taking up so much of his time, and take my Character from those I have already mentioned to him, or any other impartial persons who know me, if the great duties of his station should admit of it, or bring back to his remembrance a Man who sincerely subscribes himself thy real Friend.
          
            Saml Allinson
          
        